DETAILED ACTION
The Amendment filed March 10, 2022 has been received and considered.  The Information Disclosure Statement filed January 18, 2022 has also now been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102010021900 to Sittig et al in view of German Patent No. DE 102013226393 to Hofstetter et al.
Regarding Claim 11, Sittig et al disclose a friction part 10 for a frictionally operating device (see Figure 11) having most all the features of the instant invention including: an annular disk-like friction surface 15 comprising: a first row of first friction
lining pieces 23 extending in a circumferential direction and arranged radially inwardly
(see Figure 11), a second row of second friction lining pieces 24,25 extending in a
circumferential direction and arranged between the first friction lining pieces 23 and a
third row of third friction lining pieces 27 (see Figure 11), the third row of third friction
lining pieces 27 extending in the circumferential direction and arranged radially
outwardly (see Figure 11), stem grooves 16 formed in the circumferential direction
between adjacent pairs of the first friction lining pieces 23 (see Figure 11), radially inner
branch grooves 17a emerging from the stem grooves 16, delimited by the adjacent pairs
of the first friction lining pieces 23 and by the second friction lining pieces 24,25 (see
Figure 11), and radially outer branch grooves 17b delimited by the second friction lining
pieces 24,25 and the third friction lining pieces 27, wherein the radially inner branch
grooves 17a and the radially outer branch grooves 17b are connected to each other by
offset grooves 18 having a direction component in the circumferential direction that
provides a tangential offset between the radially inner branch grooves 17a and the
radially outer branch grooves 17b (see Figure 11).
	However, Sittig et al do not disclose that each of the second friction lining pieces have a diamond shape or an elongated hexagon shape with four equal obtuse angles and two equal acute angles.
	Hofstetter et al are relied upon merely for their teachings of a friction part 1 having a first row of first friction lining pieces (see Figure 1 and the lowermost row of lining elements in which element r1 points thereto), a second row of second friction lining pieces (see Figure 1 and the friction lining pieces in the 2nd row from the bottom), wherein each of the second friction lining pieces have a diamond shape, and a third row of third friction lining pieces (see Figure 1 and the friction lining pieces in the 3rd row from the bottom).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the second friction lining pieces of Sittig et al to have a diamond shape as taught by Hofstetter et al as a matter of design preference dependent upon the desired type of frictional engagement between the friction linings and the operating part.
	Regarding Claim 14, Sittig et al., as modified, further disclose that the offset grooves 18 have a length which is less than half the length of the radially inner branch grooves 17a or the radially outer branch grooves 176 (see Figure 17 of Sittig et al).
	Regarding Claim 15, Sittig et al., as modified, further disclose that the second friction lining pieces 24,25 have a greater expansion in a radial direction than the third friction lining pieces 27 (see Figure 11 of Sittig et al).
	Regarding Claim 16, Sittig et al further disclose that the first friction lining
pieces 23 are shaped as triangles (see Figure 11); and the third friction lining pieces 27 are shaped as pentagons (see Figure 3 of Sittig et al).
	Regarding Claim 17, Sittig el al further disclose that the first friction lining
pieces 23 and the third friction lining pieces 27 have smaller dimensions in a radial
direction than the second friction lining pieces 24, 25 (see Figures 5 and 11 of Sittig et al).
	Regarding Claim 18, Sittig el al further disclose that the radially inner branch
grooves 17a and the radially outer branch grooves 17b have different groove widths
(see Figure 11 of Sittig et al).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102010021900 to Sittig et al in view of German Patent No. DE 102013226393 to Hofstetter et al as applied to claims 11 and 14-18 above, and further in view of German Patent No. DE 102015214469 to Gotz.
	Regarding Claim 12, Sittig et al., as modified, disclose most all the features of the instant invention as applied above, except for the offset grooves comprising a direction	 component radially outward.
	Gotz is relied upon merely for his teachings of a friction part having offset
grooves 440 comprising a direction component radially outward (see Figures 24 and 25 and paragraphs 0300-0308).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the offset grooves of Sitting et al., as modified, to comprise a direction component radially outward as taught by Gotz as a matter of design preference dependent upon the desired flow path of air or fluid along the friction surface of the friction part.
	Regarding Claim 13, Sittig et al., as modified, do not disclose that the offset grooves form an angle between five degrees and twenty degrees relative to a tangent to a circumferential line extending between the first friction lining pieces and the third friction lining pieces.
	Again, Gotz is relied upon for his teachings of a friction part having offset grooves 440 forming an angle between five degrees and twenty degrees relative to a tangent to a circumferential line extending between first friction lining pieces 453,454 and third friction lining pieces 456,458 (see lines 446 and 450 in Figure 25 and paragraph 0304).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the offset grooves of Sitting et al., as modified, to form an angle between five degrees and twenty degrees relative to a tangent to a circumferential line extending between the first friction lining pieces and the third friction lining pieces as taught by Gotz as a matter of design preference dependent upon the desired flow path of air or fluid along the friction surface of the friction part.

Response to Arguments
Applicant’s arguments, see remarks, filed March 10, 2022, with respect to the 102(a)(1) rejection(s) of claim(s) 11 and 14-18 using the German Patent No. DE 102010021900 to Sittig et al reference have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of German Patent No. DE 102013226393 to Hofstetter et al cited in the January 18, 2022 Information Disclosure Statement newly provided by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	04/19/22